United States Court of Appeals
                                For the First Circuit

No. 08-1979

                                    YAHYA BANTURINO,

                                            Petitioner,

                                                v.

                                   ERIC H. HOLDER, JR.,
                                   ATTORNEY GENERAL,

                                          Respondent.


                                           ERRATA

       The opinion of this Court, issued on July 31, 2009, should be amended as follows:

       On p.6, line 1: Delete "[FN1]"

       On p.9, line 4 of block quotation: Replace "pattern of practice" with "pattern or practice"

       On p. 10, line 4: Replace "pattern of practice" with "pattern or practice"

       On p.11, line 7: Replace "303 Fed.Appx. 1," with "303 Fed. App'x 1"

       On p.11, line 8: Replace "(1st Cir. Oct. 5,2007) (unpub)" with "(1st Cir. Oct. 5, 2007)
(unpub.)"